Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 6 and 9 of Nidimpalli (US 2012/0218032) teaches a charge pump circuit arrangement, comprising: a multitude of capacitors [CF1-CF6] comprising 5a first group of capacitors and a second group of capacitors; the first group of capacitors coupled to a terminal for a first clock signal [CLK] and the second group of capacitors coupled to a terminal for a second clock signal [CLK’]10, the first and second clock signals having non-overlapping clock pulses; switches [switches in 78 and 80 of fig. 6] that connect one of the capacitors to another one of the capacitors; each one of the capacitors comprising a semiconductor 15substrate including a deep well doping region of a first conductivity type [112] and a well doping region of a second conductivity type [110] disposed adjacent to the deep well doping region of the first conductivity type. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a portion of the capacitors disposed in 20the semiconductor substrate; and the deep well doping regions of the first group of capacitors controlled by a first control signal that is in phase with the first clock signal and the deep well doping regions of the second 25group of capacitors controlled by a second control signal that is in phase with the second clock signal.
Regarding claims 2-16, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SIBIN CHEN/Primary Examiner, Art Unit 2896